VILLANTI, Judge.
In this Anders1 appeal, we affirm Brandon James Church’s judgment and sentence but remand for the trial court to correct a scrivener’s error in the order revoking probation. At the violation of probation hearing, Church admitted to and was sentenced based upon only one condition five violation, a second-degree misdemeanor. However, because the violation order contains a scrivener’s error reflecting two condition five violations, we must remand the matter back to the trial court to enter a corrected violation order. See Hamilton v. State, 128 So.3d 177,177 (Fla. 2d DCA 2013).
Affirmed and remanded.
LaROSE and SLEET, JJ„ Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).